Citation Nr: 1140936	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  04-41 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, on an extraschedular basis prior to December 4, 2009.

2.  Entitlement to a TDIU due to service-connected disabilities, on a schedular basis, effective December 4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, addressing increased ratings for the knee and back disabilities. 

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in September 2006.  In November 2007, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony from both hearings has been associated with the claims file.

In April 2010, the Board found that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), had been raised by the evidence of record and remanded the claim for a medical opinion addressing whether or not the Veteran was unemployable due to his service-connected disabilities.  An opinion was provided in June 2010.  The Veteran's vocational rehabilitation records have since been added to the record.  The Veteran and his representative did not waive RO consideration of the vocational rehabilitation records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected back and bilateral knee disabilities.  He filed an increased rating claim for his service-connected back and bilateral knee disabilities in January 2003.  He did not file a formal claim for a TDIU at that time.  However, in October 2003, he noted that he was unemployed because of his disabilities and was seeking employment that would not agitate his disabilities, as well as vocational rehabilitation.  He submitted a statement in November 2009 that he had been turned down for jobs because of his disabilities.  Specifically, he noted that employers require him to stand or sit for four hours without interruption and he had problems with this due to his back and knees.

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment because of economic circumstances is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are low back strain with mild degenerative narrowing of L4-5 disc space, evaluated as 20 percent disabling effective from January 27, 2003, and 40 percent disabling effective from December 13, 2004; status post removal of semilunar cartilage of the left knee, evaluated as 20 percent disabling effective from January 27, 2003; chronic right knee strain, evaluated as 20 percent disabling, effective January 27, 2003, 100 percent effective from March 21, 2003 (under 38 C.F.R. § 4.30), and 20 percent effective from May 1, 2003; and 10 percent for left knee scar associated with status post removal of semilunar cartilage of the left knee, effective December 4, 2009.  

Prior to December 2004, his combined rating was 50 percent, with his highest rated disability 20 percent.  Prior to December 2009, his combined rating was 60 percent, with his highest rated disability 40 percent.  From December 4, 2009, his combined rating was 70 percent, with his highest rated disability 40 percent.  This is the first point at which he meets the schedular criteria for a TDIU.  

Even though the Veteran did not meet the schedular requirements for a TDIU until December 4, 2009, he can still be considered for a TDIU prior to this date on an extraschedular basis pursuant to 38 CFR 4.16(b).  The period from March 21, 2003 to May 1, 2003 will not be considered, as the Veteran was already receiving the maximum benefits based on convalescence following surgery for his knees.  Therefore, for that period, the issue of entitlement to a TDIU is moot.

A May 1, 2003 QTC examination report shows the Veteran could drive a car and walk and take care of general activities of daily living.  He had a history of labor work and reportedly was looking for a type of work that did not require strain on his back or knees. 

The record shows that the Veteran applied for Vocational Rehabilitation benefits in September 2003.  The Veteran indicated that he was working in a job that required climbing, lifting, and shoveling heavy materials everyday, which made his knees and back hurt a lot.  He noted that he had missed a lot of work and had no sick leave left; he was going to have to use his vacation leave.  He stated that he wanted to pursue an Associate's Degree so he could perform duties without straining his disabilities.

The Veteran participated in a Functional Capacity Evaluation in October 2003, the results of which found that the Veteran was able to perform activities at the "Medium physical demand level" but that given his back and knee conditions, he needed to limit his physical exertion.  It was noted that the Veteran had held numerous labor-type jobs over the years.  He received training as an Administrative Specialist in the Army and had no college-level training.  It was determined that the Veteran did have an employment handicap based upon the effects of his service-connected conditions to the Veteran's overall vocational impairment.  It was further found that after a review of the medical records and a personal interview, that the combined effects of the Veteran's disabilities were considered to be severely disabling.  The Veteran was able to perform activities (short-term) at the Medium demand level, but did have a back and knee condition.  Moreover, the Veteran had a criminal record, as well as a record of substance abuse.  He would require extensive training and/or multiple rehabilitation services.

A March 2004 Vocational Rehabilitation counselor note shows the Veteran was doing well in his classes and was enjoying the program.  He was not experiencing any problems with his service-connected disabilities.

In March 2006, a VA examination report shows that the Veteran reportedly had been in vocational rehabilitation since January 2004 and had attended college since June 2005.  He stated that when symptoms occurred he could barely drive and that sitting in a chair was very uncomfortable due to his back and knee pain, resulting in him having to drop a class.  He reportedly had worked with commercial metals as a laborer utilizing the metal belt to pull off batteries until September 2003.  He indicated that his knees and back hurt too much so he had to stop working.

An October 2006 Special Report of Training notes that the Veteran had to drop his art class because he was not able to turn in the art assignments due to his back problems.  He also had made two "F's" the second summer semester due to the pain he had been in and the medications he was taking for his back.  He was retaking the two classes; and he still planned on graduating in May 2008 because he had enough hours.

A November 2006 memorandum from the Veteran's rehabilitation counselor notes that the Veteran had to drop out of college at different times due to his back pain and was not able to make it to class many times; so he had failed some courses and had to retake them.  This had caused him to need an extension of time to complete his degree plan.

In March 2010, a letter from the Veteran's vocational rehabilitation counselor notes that the Veteran's vocational rehabilitation program had been interrupted because the Veteran had not returned to academic training since May 2009 and would not be resuming until possibly the fall of 2010.  The Veteran reported that he had been experiencing "medical issues" and had been following up accordingly as needed and/or required medically.  This discontinuance meant that the Veteran was no longer eligible for the benefits under the Vocational and Rehabilitation program.

A June 2010 VA examination report notes that the examiner had seen the Veteran in December 2009 for an increased evaluation in his knee and back problems.  The Veteran stated that since that time his disabilities were worse because of pain he had in the knees, left more than right.  The examiner noted that the claims file was reviewed but that medical records, though requested by the RO, were not available.  The examiner noted that when he last saw the Veteran in December 2009, the Veteran had stated that he had started social work to change to a lighter job but on this visit, the Veteran stated that he could no longer attend school because he could not drive the 50 miles himself.  The examiner physically evaluated the Veteran and noted that the Veteran complained of pain on movements of the back and knees but occasionally laughed inappropriately when describing the pain.  The examiner also noticed that when range of motion was not being directly observed, he undressed well and reached over to pick something off the floor without any obvious problems.  His back brace also was white with no show of significant wear.  The examiner found that the mild degenerative arthritis of the right knee and the moderate degenerative arthritis of the left knee did not render the Veteran unemployable.  The examiner further asserted that not being able to drive 50 miles (which was a subjective complaint) did not prevent employability in other areas.  Public transportation to a job site, ride sharing, and employment from his home were all possibilities.  The examiner also found that the minimal degenerative arthritis of the lumbar spine did not render the Veteran unemployable under the same rationale.  Specifically, his subjective complaints were significantly greater than his objective findings for the lumbar spine.

The June 2010 VA examiner's opinion does not have high probative value.  While the examiner found that the Veteran was over exaggerating his symptoms, the fact of the matter is that the Veteran had long-standing knee and back disabilities and had consistently complained of impairment as a result of these disabilities since he filed his original increased rating claim in January 2003.  While he might have been exaggerating his symptoms during the examination, he still had significant impairment, as shown by the medical evidence of record.  The examiner's opinion also was not fully informed, as the examiner indicated that he did not review the Veteran's medical records, including the Veteran's Vocational Rehabilitation records that were added to the claims file after the June 2010 VA examination.  Thus, the examiner could not have known, nor did he consider, that the Veteran's vocational history involved physical labor type positions that would require physical movements of the knees and back; and the Veteran did not have a college degree (though he had been working towards a degree).  The examiner presumed that a job was available that was accessible via public transportation, ride sharing, and/or working at home.  However, there is no probative evidence that the Veteran could obtain a job in his field based on his work history and educational attainment.

Thus, notwithstanding the January 2010 VA examiner's findings, based on the pertinent information of record, the issue of entitlement to a TDIU on an extraschedular basis has been raised for the period prior to December 2009.  It is not clear, based on the Veteran's level of disability and educational and vocational background, that he is able to obtain the type of employment in his field of manual labor due to his service-connected disabilities.  

The Board does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

Moreover, for the period from December 2009, another VA opinion should be provided to determine whether the Veteran is entitled to a TDIU on a schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation & Pension Services for extra-schedular consideration of entitlement to a TDIU prior to December 1, 2009.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Arrange for a VA examination with the appropriate physician(s) to determine whether it is at least as likely as not (i.e., to a degree of 50 percent probability or higher) that the Veteran is unemployable due to his service-connected disabilities, effective December 1, 2009.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  A complete rationale must be provide for all opinions rendered.  If a question cannot be answered without resorting to speculation, why that is so must be stated.

3.  Thereafter, readjudicate the case with consideration of the additional evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



